     Case 1:20-cv-01467-MN Document 5 Filed 08/13/21 Page 1 of 4 PageID #: 27




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 LEE ISRAEL,                                      )
                                                  )
                        Petitioner,               )
                                                  )
         v.                                       )   C.A. No. 20-1467 (MN)
                                                  )
 BOARD OF PAROLE, and ATTORNEY                    )
 GENERAL OF THE STATE OF                          )
 DELAWARE,                                        )
                                                  )
                        Respondents.              )

                                      MEMORANDUM ORDER

        At Wilmington, this 13th day of August 2021:

I.      BACKGROUND

        In November 1985, a Delaware Superior Court jury convicted Petitioner of first degree

rape, first degree burglary, second degree attempted burglary, and misdemeanor theft. See Israel

v. State, 514 A.2d 413 (Table), 1986 WL 174349, at *1 (Del. 1986). The Superior Court sentenced

Petitioner to life imprisonment plus fifty years. See id. The Delaware Supreme Court affirmed

Petitioner’s convictions and sentence on August 22, 1986. See id. at *2.

        In July 1995, Petitioner filed his first motion for state post-conviction relief pursuant to

Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”). See State v. Israel, 1996

WL 190033 (Del. Super. Ct. Feb. 6, 1996). The Superior Court denied the Rule 61 motion as time-

barred and meritless on February 6, 1996, and the Delaware Supreme Court affirmed that judgment

in May 1996. See id. at *5; see Israel v. State, 682 A.2d 626 (Del. 1996). Petitioner filed his

second Rule 61 motion in July 2004, which the Superior Court summarily dismissed in

September 2004. See State v. Israel, 2004 WL 2240158 (Del. Super. Ct. Sept. 24, 2004). The
   Case 1:20-cv-01467-MN Document 5 Filed 08/13/21 Page 2 of 4 PageID #: 28




Delaware Supreme Court affirmed that decision in February 2005. See Israel v. State, 869 A.2d

327 (Table), 2005 WL 535349 (Del. Feb. 25, 2005 ).

       In 2006, Petitioner filed in this Court his first habeas petition challenging his 1985

convictions, which asserted the following two grounds for relief: (1) the Superior Court abused its

discretion by failing to instruct the jury on the lesser-included offense of criminal trespass; and

(2) the prosecution knowingly elicited false testimony from a witness. See Israel v. Carroll, 2007

WL 1109286, at *1 (D. Del. Apr. 11, 2007). The Honorable Sue L. Robinson dismissed the first

petition as time-barred in April 2007. Id. at *3-4.

       In March 2015, Petitioner filed a third Rule 61 motion in the Superior Court. See State v.

Israel, 2015 WL 3648202 (Del. Super. Ct. June 9, 2015). The Superior Court summarily dismissed

the Rule 61 motion as procedurally barred in June 2015, and the Delaware Supreme Court

dismissed Petitioner’s appeal from that decision as untimely. See id. at *3; Israel v. State,

119 A.3d 42 (Table), 2015 WL 4651324 (Del. Aug. 5, 2015).

       In February 2016, Petitioner filed in the Superior Court a motion for correction of sentence,

which the Superior Court denied. See Israel v. State, 143 A.3d 3 (Table), 2016 WL 3538681, at

*1 (Del. June 20, 2016). The Delaware Supreme Court affirmed the Superior Court’s judgment

on June 20, 2016. See id. at *2.

       In October 2020, Petitioner filed the habeas Petition and supporting memorandum

presently pending before the Court. (D.I. 1; D.I. 3). The Petition asserts one ground for relief:

defense counsel provided ineffective assistance by failing to call a material eye-witness to testify

during his criminal proceeding. (D.I. 3 at 2). Petitioner has also filed a Motion to Appoint

Counsel. (D.I. 4).




                                                 2
      Case 1:20-cv-01467-MN Document 5 Filed 08/13/21 Page 3 of 4 PageID #: 29




II.      LEGAL STANDARDS

         Pursuant to 28 U.S.C. § 2244(b)(1), if a habeas petitioner erroneously files a second or

successive habeas application “in a district court without the permission of a court of appeals, the

district court’s only option is to dismiss the petition or transfer it to the court of appeals pursuant

to 28 U.S.C. § 1631.” Robinson v. Johnson, 313 F.3d 128, 139 (3d Cir. 2002). A habeas

application is classified as second or successive within the meaning of 28 U.S.C. § 2244 if a prior

application has been decided on the merits, the prior and new applications challenge the same

conviction, and the new application asserts a claim that was, or could have been, raised in a prior

habeas application. See Benchoff v. Colleran, 404 F.3d 812, 817 (3d Cir. 2005); In re Olabode,

325 F.3d 166, 169-73 (3d Cir. 2003).

III.     DISCUSSION

         The instant Petition 1 challenges the same 1985 convictions that Petitioner challenged in his

first habeas petition, and the dismissal of that petition as time-barred constitutes an adjudication

on the merits for § 2244 purposes. See Rohn v. Horton, 508 F. App’x 170, 171 (3d Cir. 2013)

(“Rohn previously filed a § 2254 petition that was dismissed as untimely, and, because that

disposition counts as a ruling on the merits for purposes of 28 U.S.C. § 2244(b), he must seek

permission from this Court to file a second or successive habeas petition pursuant to § 2244(b).)”;

Thomas v. Pierce, 2017 WL 359165, at *1 (D. Del. Jan. 23, 2017) (noting that dismissal of first

habeas petition as time-barred “constitutes an adjudication on the merits for the purposes of the

gate-keeping rules on second or successive applications.”). In addition, Petitioner could have

asserted the instant ground for relief in his first petition.




1
         Petitioner’s release on parole still satisfies the custody requirement of 28 U.S.C. § 2254.
         See Lee v. Strickman, 357 F.3d 338, 342-43 (3d Cir. 2004).


                                                    3
   Case 1:20-cv-01467-MN Document 5 Filed 08/13/21 Page 4 of 4 PageID #: 30




       Petitioner does not allege, and the record does not indicate, that the Third Circuit Court of

Appeals authorized the filing of the pending Petition. See 28 U.S.C. § 2244(b)(3). Consequently,

the Court lacks jurisdiction to consider the instant unauthorized second or successive habeas

Petition. See Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Court, 28 U.S.C. foll. § 2254; Robinson, 313 F.3d at 139. In addition, the Court concludes that it

would not be in the interest of justice to transfer this case to the Third Circuit, because nothing in

the instant filing comes close to satisfying the substantive requirements for a second or successive

petition under 28 U.S.C. § 2244(b)(2). For these reasons, the Court will dismiss the instant

unauthorized second or successive habeas Petition for lack of jurisdiction, and will dismiss the

pending Motion to Appoint Counsel as moot. See Rule 4 of the Rules Governing Section 2254

Cases in the United States District Court, 28 U.S.C. foll. § 2254 (authorizing summary dismissal

of § 2254 petitions); 28 U.S.C. § 2244(b)(1); Robinson, 313 F.3d at 139.

IV.    CONCLUSION

       THEREFORE, for the reason set forth above, IT IS HEREBY ORDERED that:

(1) Petitioner Lee Israel’s unauthorized second or successive Petition for a Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2254 (D.I. 1; D.I. 3) is DISMISSED for lack of jurisdiction and

(2) Petitioner’s Motion to Appoint Counsel (D.I. 4) is DENIED as moot.

       The Court will also decline to issue a certificate of appealability because Petitioner has

failed to make a “substantial showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2); 3d Cir. L.A.R. 22.2 (2011); United States v. Eyer, 113 F.3d 470 (3d Cir. 1997). .




                                                      The Honorable Maryellen Noreika
                                                      United States District Court




                                                  4
